Case 1:19-cr-20284-RS Document 93 Entered on FLSD Docket 02/18/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 19-cr-20284-SMITH


 UNITED STATES OF AMERICA,

         Plaintiff,

 vs.

 JOSE MELQUIADES CISNEROS ALARCON,

       Defendant.
 _________________________________________/

              DEFENDANT’S SUPPLEMENT TO SENTENCING MEMORANDUM AND
                       REQUEST FOR A REASONABLE SENTENCE

         Defendant, JOSE MELQUIADES CISNEROS ALARCON (“Mr. Cisneros”), by and

 through undersigned counsel, files this Supplement to his Sentencing Memorandum and Request for

 a Reasonable Sentence and moves this Court, pursuant to 18 U.S.C. § 3553(a), to impose a

 reasonable sentence, all facts and circumstances considered and, as grounds therefore, states:

         1.       On October 14, 2019, Mr. Cisneros filed his initial Sentencing Memorandum and

 Request for a Reasonable Sentence. (D.E. 58).1

         2.       On October 17, 2019, the Government filed its Position on Sentencing and

 Objections and Clarifications to Presentence Investigation Report. (D.E. 60).

         3.       On October 28, 2019, shortly before Sentencing was scheduled to commence, this

 Court granted Mr. Cisneros’ Unopposed Motion to Continue the Sentencing hearing based upon

 his (then current and continuing) cooperation against his co-defendant, Armengol Alfonso

 Cevallos Diaz (“Cevallos”). (D.E. 70). At that time, Cevallos’ case was still set for trial.

 1
  We note that, on page 3 of Mr. Cisneros’s initial Sentencing Memorandum, the undersigned incorrectly calculated
 Mr. Cisneros’ total offense level at thirty-one (31), instead of twenty-nine (29)—because U.S.S.G. § 2C1.1(b)(1)
 does not apply per the Plea Agreement. As such, Mr. Cisneros requests his advisory guideline range begin at 87 to
 108 months imprisonment.
Case 1:19-cr-20284-RS Document 93 Entered on FLSD Docket 02/18/2020 Page 2 of 3



        4.      On January 23, 2020, (we presume) with the assistance of Mr. Cisneros’

 cooperation and (we likewise presume) based on other factors, Cevallos entered into a plea

 agreement with the Government. (D.E. 82).

        5.      On February 6, 2020, the Government filed its Motion for Downward Departure

 pursuant to Section 5K1.1 of the United States Sentencing Guidelines and Section 3553(E) of

 Title 18 of the United States Code, recommending a reduction in Mr. Cisneros’ sentence. (D.E.

 90).

        6.      Additionally, to avoid unwarranted sentencing disparities among defendants

 pursuant to 18 U.S.C. § 3553(a)(6), Mr. Cisneros supplements his initial Sentencing

 Memorandum (pgs. 4–8) with information regarding the recent sentencing of Frank Roberto

 Chatburn Ripalda (“Chatburn”), a defendant in a related case (18-cr-20312-MGC-1) for this

 Court’s consideration. Chatburn, a financial services professional, facilitated $2,970,080.00 in

 bribes between an Argentinian business man and several Ecuadorian government officials of the

 state-owned and state-controlled oil company PetroEcuador. See United States v. Chatburn

 Ripalda, Factual Proffer in Support of Guilty Plea,18-cr-20312-MBC, Doc. 213 p. 1-2. Chatburn

 was also involved in the facilitation of a bribe paid for the benefit of an official of Oderbrecht

 S.A., a Brazilian construction conglomerate. Id. at 3-4. On December 18, 2019, Chatburn was

 sentenced to forty-two (42) months imprisonment, followed by three (3) years of supervised

 release.




                                                 2
Case 1:19-cr-20284-RS Document 93 Entered on FLSD Docket 02/18/2020 Page 3 of 3



         WHEREFORE, Defendant, JOSE MELQUIADES CISNEROS ALARCON, prays

 that this Honorable Court will impose a reasonable sentence which will be “sufficient, but not

 greater than necessary” to achieve the goals enunciated in 18 U.S.C. § 3553(a).

                                                       Respectfully submitted,

                                                       GRAYROBINSON, P.A.
                                                       333 S.E. 2nd Avenue
                                                       Suite 3200
                                                       Miami, Florida 33131
                                                       Telephone #: (305) 416-6880
                                                       Facsimile #: (305) 416-6887
                                                       Attorney for Defendant
                                                       Brian.Bieber@gray-robinson.com


                                                       By: s/Brian H. Bieber
                                                          BRIAN H. BIEBER
                                                          Florida Bar No. 8140



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 18th, 2020, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.


                                                            s/Brian H. Bieber
                                                            BRIAN H. BIEBER




                                                 3
